Title: From Thomas Jefferson to Thomas Lee Shippen, 13 July 1788
From: Jefferson, Thomas
To: Shippen, Thomas Lee


          
            
              Dear Sir
            
            Paris July 13. 1788.
          
          In a former letter to Mr. Rutledge I suggested to him the idea of extending his tour to Constantinople, and in one of to-day I mention it again. I do not know how far that extension may accord with your plan, nor indeed how far it may be safe for either of you. For, tho’ it has been thought there has been a relaxation in the warlike dispositions of the belligerent powers, yet we have no symptoms of a suspension of hostilities. The Ottoman dominions are generally represented as unsafe for travellers even when in peace. They must be much more so during war. This article thefore merits exact enquiry before that journey is undertaken.
          We have letters from America to June 11. Maryland has acceded to the constitution by a vote of 63. to 11. and South Carolina by 149. to 72. Mr. Henry had disseminated propositions there for a Southern confederacy. It is now thought that Virginia will not hesitate to accede. Governor Randolph has come over to the Federalists. No doubt is entertained of New Hampshire and North Carolina. And it is thought that even N. York will agree when she sees she will be left with Rhode island alone. Two thirds of their convention are decidedly anti-federal. The die is now thrown, and it cannot be many days before we know what has finally turned up.  Congress has granted the prayer of Kentuckey to be made independant, and a committee was occupied in preparing an act for that purpose. Mr. Barlow the American poet is arrived at Paris.
          We expect daily to hear that the Swedes have commenced hostilities. Whether this will draw in the other nations of Europe immediately cannot be foreseen. Probably it will in the long run. I sincerely wish this country may be able previously to arrange it’s internal affairs.—To spare the trouble of repetition I am obliged to ask of yourself and Mr. Rutledge to consider the letter of each as a supplement to the other. Under the possibility however of your going different routes I inclose duplicates of my letters of introduction. After acknoleging the receipt of your favor of the 6th. inst. from Spa, I shall only beg a continuance of them, and that you will both keep me constantly informed how to convey letters to you: and to assure you of those sentiments of sincere esteem with which I have the honor to be Dear Sir your friend & servt,
          
            Th: Jefferson
          
        